Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In re pages 8-9, applicants make the central argument that McNally nowhere teaches sparsely populating the upsampled matrix with non-zero values and that while McNally teaches non-edge regions being assigned a pixel value of zero, fails to teach that McNally inherently teaches that it is sparsely populating an image frame or a portion of an image frame.
In response, the examiner respectfully disagrees. Paragraph 81 states “the pixel weight may be calculated for all upsampled pixels (that is, the locations of all pixels that would be present in an upsampled version of the image). In such an embodiment, due to the mask applied in block 402, the pixel values of non-edge pixels may be zero. In such an embodiment, though all upsampled pixels are processed, non-edge pixels may be quickly processed due to the pixel value of the pixels being zero”. It is noted here that the weight associated with the upsampled pixels is zero for non-edge and the remaining pixels which are edge pixels are given a weight different than zero. The assigning of such weights therefore only happens for edge pixels, which were upsampled. The evidence of upsampling only parts of the image is more clearly specified in paragraphs 20 and 57-59, which states that “certain embodiments may select only pixels or upsampled pixels that have been identified as an edge pixel”. Therefore, when taking it in consideration with paragraph 81, it is clear and evident in McNally that it sparsely populates the upsampled matrix for a portion of the entire image, which in this case, includes the edge pixels (either before or after interpolation, upsampling, etc.). The systems selection of only the edge pixels being populated with non-zero values is therefore in itself a sparsely population of said pixels. The interpretation above fits the description of the term “sparsely” since only edge pixels being selected and populated with non-zero values is a “thinly dispersed manner; in small numbers” since it would occupy only a portion of the entire image. McNally states that the non-edge pixels are larger in number and therefore easier to populate with zero values. Therefore, in conclusion, it is the position of the examiner that the examiner did not err in the 103 rejection as well. 
35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally.” 

I. The showing of Downing: 

As is illustrated in Figures 1 and 5 of Downing, downing described a system comprising:

A) An optical transmitter (@ 102 of Figures 1 and 2A) comprised of a plurality of light sources (e.g., @ 102-1 to 102-NN of Figure 2A) [note paragraph 0019]

B) An optical source driver (@ 112 of Figure 1) configured to drive the plurality of light sources to project emitted light into a 3D environment (one that includes the 3D object @ 101) [note paragraphs 0018 and 0021-0022]

C) An optical receiver (@ 104 of Figures 1 and 2B) comprised of a plurality of light sensors (e.g., @ 104-1 to 104-NN of Figure 2B) [note paragraphs 0018 and 0021-0022]; and

D) A software driven processor (@ 126) in communication with the optical receiver and in communication with a memory comprising an instruction set to be executed in the processor, the processor when executing the instruction set being configured to generate an up-sampled matrix comprising a plurality of subsections corresponding to a plurality of stimulated light-sensitive pixels of the plurality of light-sensitive pixels, the plurality of stimulated light-sensitive pixels comprising each light sensitive pixel that are stimulated by a pattern of reflected light originating from the pattern of emitted light and received by the optical receiver (Figure 5, to generate up-sampled images (e.g., depth images), and 2D or 3D images therefrom  [e.g., note paragraphs 0026, 0030-0031, 0039-0040, 0053-0054], additionally, the radiation sensitive pixels 104-1 through 104-NN images the reflected radiation, and therefore the pixels that image the reflected radiation are the “stimulated light-sensitive pixels”); and

wherein the processor generates a three-dimensional image of the three- dimensional environment from the up-sampled matrix (Figure 5, to generate up-sampled images (e.g., depth images), and 2D or 3D images therefrom  [e.g., note paragraphs 0026, 0030-0031, 0039-0040, 0053-0054] ).  

II. Differences: 

Claim 16 differs from the showing of Downing in that claim 16 recites that the processor is operative to, “populate the plurality of subsections of the up-sampled matrix with a pattern of non-zero entries”.

III. The showing of McNally & Obviousness: 

McNally is cited as evidencing that converting low resolution image space to high resolution image space was known to have comprised:

A) processing edge weights of edge pixels are interpolated, whereas non-edge pixels may be given a zero value. Thereby, the interpolation of edge pixels receives non-zero values (see para 81). Further, paragraphs 58 and 59 also teaches that only edge pixels are selected for interpolation after upsampling (see also paragraph 20 that states “edge aware upsampling and interpolation”).

It would have been obvious to one of ordinary skill in the art to have implemented the up-sampling process required in Downing using the process described/illustrated in McNally to result in select pixels/subsections being upsampled and sparsely populated with non-zero entries because such an incorporation allows for the benefit in reducing processing power and thereby allowing for real time image processing (see paragraphs 4 and 20 of McNally).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 16.  Additionally:

As indicated in paragraph 0024 of Downing, the output of the sensors may be analog – in which case they had to be converted to a digital format by a digital converter before processing by the processor. Further, the pixel data captured in the modified system of Downing may be time-of-flight data [e.g., @ paragraph 0029 of Downing].
 .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 16.  Additionally:

The processor in the modified system of Downing uses a compressive-sensing process [e.g., SEE: paragraph 0031 of Downing].


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, and further in view of publication US Patent document 9,467,666 to Topliss et al.

Regarding claim 19, as discussed in Fig. 2 and paragraphs 58-59 and 81 of McNally teaches that the pixels that captured the edges of the object being imaged is deemed an “edge pixel”. Therefore each of the pixels that are upsampled and interpolated by the 

In another art, Topliss teaches that which is well known and old in the art, that light detecting pixels in common imaging sensors, like CCD or CMOS sensors, utilize multiple light detecting modules, especially separate RGB pixels, (see Topliss: col. 26, lines 28-52). Topliss also teaches that the upsampling matrix comprises a number of entries, each for the three colors red, green and blue, which corresponds to the R, G and B sensors in the pixel.

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Topliss into the proposed combination with Downing and McNally such that the matrix’s entries (e.g. “contribution value applied to the red, green and blue values of each pixel in the image”) can be utilized by the upsampling systems of Downing and McNally because such an incorporation allows for the benefit of generating super resolution images by resampling the different wavelengths of light captured by the different light receiving portions of an image sensor (Topliss: col. 4, lines 54 – col. 5, line 26). 

Claim 10 is rejected for the same reasons as discussed in claim 19 above with reference to the fact that the each of the red, green and blue light receiving portions of the image sensors corresponds to the element of the subsection used in the upsampling matrix.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 19.  Additionally:

In the modified system of Downing, the sensors are implemented via single photon diodes [Note lines 10-12 in paragraph 0024 of Downing].


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 16.  Additionally:

e.g., SEE: memory 132 which stores the plurality of patterns (i.e., a table of patterns) in Figure 1 of Downing [e.g., @ paragraph 0032 and 0039].
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 21.  Additionally:

[e.g., @ paragraph 0032 and 0039 of Downing].


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 16.  Additionally:

In the modified system of Downing, the non-zero entries are generated from the low resolution sub-images whose generation, via the illumination patterns, is a pseudo-random process [e.g., @ paragraph 0033 and 0038of Downing].



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 16.  Additionally:

In the modified system of Downing, the non-zero entries are generated from the low resolution sub-images whose generation, via the illumination patterns, is a pseudo-random process [e.g., @ paragraph 0033 of Downing].


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 16.  Additionally:

The pixel data captured in the modified system of Downing may be time-of-flight data [e.g., @ paragraph 0029 of Downing].


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 25.  Additionally:

The processor in the modified system of Downing uses a compressive-sensing process [e.g., SEE: paragraph 0031 of Downing].



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 25.  Additionally:

In the modified system of Downing, the non-zero entries are generated from the low resolution sub-images whose generation, via the illumination patterns, is a pseudo-random process [e.g., @ paragraph 0033 and 0038of Downing].



Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 25.  Additionally:

In the modified system of Downing, the sensors are implemented via single photon diodes [Note lines 10-12 in paragraph 0024 of Downing].


Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 25.  Additionally:

Downing in paragraphs 29 and 40 teaches that the light received by the optical sensor is measured and TOF data is also analyzed between pulses of incident radiation to detect the distance to the object.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 1 and further in view of Boettiger (US 2020/0286944). 

In the proposed combination of Downing and McNally, Downing teaches wherein each light-sensitive pixel has a corresponding number of single-photon avalanche diodes, however, fails to teach that the number of the single-photon avalanche diodes is greater than one.

Boettiger in paragraphs 24-26, wherein conventional SPAD pixels are updatable to include a plurality of SPADs in a photomultiplier.

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Boettiger into the proposed combination of Downing and McNally because said incorporation allows for the benefit of improving the accuracy of measurement of the incoming light (see paragraph 26).


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 16.  Additionally:

In the modified system of Downing the emitted and projected light is emitted and projected in patterns and hence, the reflected light also, indirectly, is representative of said patterns [e.g., @ 502 and 504 of Figure 1; and paragraphs 0032 and 0039 of Downing].



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Downing, the non-zero entries are generated from the low resolution sub-images whose generation, via the illumination patterns, is a pseudo-random process [e.g., @ paragraph 0033 of Downing].



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Downing, the non-zero entries are generated from the low resolution sub-images whose generation, via the illumination patterns, is a pseudo-random process [e.g., @ paragraph 0033 of Downing].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 2.  Additionally:

Claim 5 does not set forth a context for “pre-computing”.  In the modified system of Downing, both types of patterns must be pre-computed prior to their use in the processing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 16.  Additionally:

Downing [e.g., @ paragraph 0032 and 0039].  The mapping correlation between the low resolution pixels and the high resolution patches, the pattern in which the pixels are to be populated, must likewise have been stored within the system for lookup/access by the software – even if it represents a table of one entry.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Downing, the image data represents depth information/maps [e.g., @ paragraphs 0026-0029 of Downing].



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Downing, the illuminating patterns represents the groups of emitters that are to be selected for emitting the light.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Downing, the sensors are implemented via single photon diodes [Note lines 10-12 in paragraph 0024 of Downing].



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Downing, the patterns between the emitting elements and the receiving elements in the same [note figures 2A and 2B of Downing].


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Downing, the process of Figure 5 (including the steps recited in claim 12 – as addressed above) is repeated for each image that is generated.  



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 1.  Additionally:

In the modified system of Downing, all pixels in the captured sub-pictures are processed to populate the high resolution patches.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 13.  Additionally:

In the modified system of Downing, all pixels in the captured sub-pictures are processed to populate the high resolution patches - including those having a zero value.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent document #2019/0037136 to Downing in view of the publication US Patent document #2017/0053380 to McNally, for the same reasons that were set forth above with respect to claim 1.  Additionally:

The pixel data captured I the modified system of Downing may be time-of-flight data [e.g., @ paragraph 0029 of Downing].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481